Citation Nr: 1217314	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for residuals of a fractured right distal fibula. 

2. Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected residuals of a fractured right distal fibula. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to September 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The RO in Roanoke, Virginia, currently has original jurisdiction over the Veteran's claims. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a left ankle disability, to include as secondary to the service-connected right ankle fracture residuals, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. Range of motion of the right ankle was from 0 to at least 10 degrees of dorsiflexion and 0 to at least 30 degrees of plantar flexion on VA examination in June 2008 and April 2011. 

2. With resolution of the benefit of the doubt in the Veteran's favor, the evidence of record includes findings tantamount to functional loss due to pain on use of the right ankle. 

CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for residuals of a fractured right distal fibula have been approximated. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5024, 5003, 5271 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled. In August 2008, the RO granted service connection for residuals of a fractured right distal fibula and assigned a 10 percent disability rating. The Veteran appealed the assigned rating. The Veteran's claim for a higher evaluation is a downstream issue, which was initiated by the notice of disagreement. The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what 'evidence [is] necessary to establish a more favorable decision with respect to downstream elements....' Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Therefore, there is no duty to provide additional notice in this case.

All pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case. The content of the February 2008 notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The February 2009 statement of the case (SOC) provided the Veteran with notice of the pertinent laws and regulations. No further action is necessary for compliance with the VCAA.

Further attempts to obtain additional evidence would be futile. The Board finds the available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Merits of Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet.App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. See Fenderson v. West, 12 Vet.App. 119 (1999). The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet.App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2011). 

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly). 38 C.F.R. § 4.45 (2011). 

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet.App. 202, 206 (1995). 

The Veteran contends that his right ankle fracture residuals are more disabling than reflected by the 10 percent disability rating. He was originally granted service connection for this disability in an August 2008 rating decision, and he appealed the decision in a December 2008 notice of disagreement (NOD).

The Veteran's right ankle disability is currently rated under Diagnostic Code 5024. 

Diagnostic codes 5013 through 5024 are to be rated based on limitation of motion of affected parts, as arthritis, degenerative (Diagnostic Code 5003).

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5271 provides the criteria for rating limited motion of the ankle. Under this diagnostic code provision, a 10 percent rating is warranted for moderate limited motion of the ankle. A 20 percent rating is warranted for marked limited motion of the ankle. 

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion. 

The words "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 (2011). "Moderate" is generally defined as "tending toward the mean or average amount or dimension." See Merriam-Webster's Collegiate Dictionary, 798 (11th 2003). "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous." Id. at 828. 

The Board has considered whether another diagnostic code is "more appropriate" than the one used by the RO to rate the Veteran's service-connected right ankle disability. See Tedeschi v. Brown, 7 Vet. App. at 414. However since the record does not indicate that malunion of the tibia and fibula is present, Diagnostic Code 5262 is not for application. Similarly, ankylosis of the right ankle has not been identified and Diagnostic Code 5270 is therefore not appropriate. There is no other diagnostic code under which the Veteran's right ankle disability would warrant a rating in excess of the 20 percent rating the Board is assigning. 

The Veteran's service treatment records document that he fractured his right ankle while playing softball in July 1994. 

During a June 2008 VA fee-basis examination, the Veteran reported that he continued to experience pain in his right ankle following his in-service injury. He stated that he is unable to run or exercise properly. 

On examination, tenderness of the right ankle was noted. The Veteran was observed to have 0-15 degrees of dorsiflexion with pain beginning at 15 degrees. His plantar flexion range of motion was measured as 0-40 degrees with pain beginning at 40 degrees. The fee-basis examiner noted that repetitive use resulted in pain, fatigue, weakness and a lack of endurance, but did not result in a decreased range of motion. X-ray studies of the Veteran's right ankle were negative. 

A VA outpatient treatment record from November 2008 documented the Veteran's complaint of right ankle pain that with prolonged walking and standing. A MRI study revealed that the tibiotalar, subtalar joint was unremarkable. 

The Veteran was afforded a second VA fee-basis examination in April 2011. At this time the Veteran reported experiencing weakness, stiffness, swelling, redness, giving way, lack of endurance, fatigability, drainage, pain and tingling that will continue up his knees. He reported difficulty standing and walking and that he has occasionally missed time from work due to pain. 

On examination, the Veteran was observed to walk with a normal gait and have normal posture. His feet did "not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear." It was also noted that the right ankle showed "no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement." Deformity of the ankles and ankylosis were not present. 

During the April 2011 VA fee-basis examination, the Veteran displayed 0-10 degrees of dorsiflexion and 0-30 degrees of plantar flexion. Repetitive testing was possible and did not result in an additional degree of limitation. 

A VA outpatient treatment record from May 2011 documents that the Veteran was proscribed a cane. In a July 2011 statement, the Veteran reported that he had been issued custom insoles and was awaiting elastic ankle braces.

Upon review, the record clearly indicates that the Veteran has a diminished range of motion in his right ankle. This reduction, however, is not sufficient to establish a marked impairment. 

As demonstrated, the Veteran has displayed significant range of motion based on plantar flexion and, at its most restrictive, half of the normal range of dorsiflexion. Phrased differently, the Veteran demonstrated 55 out of a possible 65 degrees of motion during the June 2008 VA fee-basis examination and a combined 40 degrees out of a possible 65 degrees of motion during the April 2011 examination. As the record indicates that the Veteran has maintained more than half of the normal range of motion, a marked range of motion impairment has not been identified or approximated and the assignment of a disability rating in excess of 10 percent is not warranted based on 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

With respect to Diagnostic Code 5003, arthritis of the right ankle has not been established by X-ray evidence. Therefore, a disability rating in excess of 10 percent may not be assigned under Diagnostic Code 5003. 

The VA fee-basis examinations did not reveal any additional functional impairment of the right ankle due to pain or other factors noted in DeLuca. However, the record indicates that the Veteran has consistently complained of pain that prevents him from standing or walking for extended periods of time. He has reported that he can no longer participate in sports or exercise and that his limitations have impacted is work efficiency. See the April 2011 VA fee-basis examination report. The Veteran also reported that his ankle will give way or send a sharp pain up his leg which has caused him to fall. Id. He has also been proscribed a cane and ankle braces. 

Lay testimony is competent to establish the presence of observable symptomatology. See Falzone v. Brown, 8 Vet.App. 398, 405 (1995)(lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992)(lay person may provide eyewitness account of medical symptoms). The Veteran is competent to present evidence of persistent pain on use of the right ankle. 

It is the Board's fundamental responsibility to evaluate the probative value of all evidence. Owens v. Brown, 7 Vet.App. 429 (1995); Gabrielson v. Brown, 7 Vet.App. 36 (1994). In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran. Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."). The Board's review of the evidence indicates that although the VA examination reports revealed a minimal limitation of range of motion, the same reports also describe limitations due to pain. The Veteran's reports as to both pain and limitation of function have been generally consistent throughout the appellate period. Taken together with the Veteran's statements concerning physical limitations due to pain in his right ankle, the Board finds that the evidence between favoring and denying an increased rating, on the basis of DeLuca to 20 percent is in approximate balance. 

As noted above, when the weight of the evidence between that favoring the claim and that against the claim is in approximate balance, the law mandates that the benefit of the doubt be granted in the Veteran's favor. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011). Accordingly, by extending the benefit of the doubt to the Veteran, an increased rating of 20 percent rating is granted. 

Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet.App. 57, 60 (1993). 

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service. See Thun v. Peake, 22 Vet.App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). Id.  

There is no evidence that the Veteran's right ankle disability is of such a severity that the schedular criteria are inadequate. Because of the adequacy of the applicable rating criteria, referral for extraschedular consideration is not warranted.


ORDER

An initial rating of 20 percent for residuals of a fractured right distal fibula is granted.


REMAND

The Veteran contends that he has a left ankle disability as a result of overcompensating for his service-connected right ankle fracture residuals. See the March 2009 VA Form 9. He also stated that he began experiencing pain in his left ankle while on active duty. Id. The Board is unable to conclude that VA satisfied its duty to assist under 38 U.S.C. § 7104(a) (West 2002) (explaining that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation). 

The Veteran was afforded a VA fee-basis examination in April 2011, in part, to determine the etiology of his claimed left ankle disability. By law, VA must ensure the adequacy of medical opinions generated during the course of a claim for VA benefits-the Board does not have discretion to ignore this obligation. The appellate courts have repeatedly held that in order for a medical opinion to be sufficient to evaluate the merits of a claim, it must be factually informed and the fully explained. 

The probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet.App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet.App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). See also Claiborne v. Nicholson, 19 Vet.App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet.App. 345 (1998). 

The April 2011 VA examination report stated that the Veteran's left ankle disability had its onset on November 11, 2008, the date of an MRI study which revealed a left ankle sprain. The examiner then opined that the Veteran's pre-existing pes planus was the most likely etiology of his diagnosed bilateral ankle sprains because pes planus is "strongly associated with frequent turning of the ankle and ankle instability leading to chronic strain." 

The Veteran has reported having continuous pain during and since his active military service. See the March 2009 substantive appeal. VA outpatient treatment records document that he has complained of "compensatory left ankle pain" since 2000. See an April 2008 VA outpatient treatment record. He is competent to make such an assertion as a layperson. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet.App. 465 (1994).

Although the April 2011 VA examiner found that the Veteran did not have a left ankle disability until after a November 2008 MRI study, the opinion does not account for the Veteran's complaints of ongoing pain. Such a determination will be directed on remand.  

In addition, while the VA examiner reviewed the Veteran's claims folder, she did not comment on the in-service treatment records which describe a limited range of motion in the Veteran's left ankle. See, e.g., a September 1994 treatment record (documenting dorsiflexion of 10 degrees and plantar flexion of 32 degrees). Based on her summary of the Veteran's military service and the medical opinion contained in the examination report, the record is unclear as to whether the examiner was aware of these findings.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any VA treatment records dated after June 2011. 

* The RO must then obtain these records, as well as any other pertinent records, and associated them with the claims folder

* If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. 

2. After the above development has been conducted, the RO/AMC will afford the Veteran a VA joints examination to determine (1) whether the Veteran has a left ankle disability as a result of any in-service injury, and (2) whether the Veteran has a left ankle disability that was caused or aggravated by his service-connected right ankle fracture residuals. 

a. The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

b. The examiner will be advised:

THE EXAMINER MUST ASCERTAIN IF THE Veteran HAS A LEFT ANKLE DISABILITY THAT WAS CAUSED BY ANY INCIDENT OF ACTIVE MILITARY SERIVCE OR HAD ITS ONSET DURING SERVICE (The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.)

THE EXAMINER MUST ALSO OPINE AS TO WHETHER THE Veteran HAS A LEFT ANKLE DISABILITY THAT WAS CAUSED BY THE SERVICE-CONNECTED RIGHT ANKLE FRACTURE RESIDUALS. (e.g., by altered gait, displaced musculature or joints, etc.); and

THE EXAMINER MUST ALSO OPINE ON WHETHER THE Veteran's LEFT AKNLE DISABILITY WAS AGGRAVATED BY (i.e., permanently worsened) THE SERVICE-CONNECTED RIGHT AKNLE DISABILITY. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c. The examiner must take a complete history from the Veteran as to the nature and extent of his left ankle disability.

d. The examiner must provide objective findings in the examination report, including range of motion measurements.

e. The examiner must also provide an opinion as to the effect of the Veteran's left ankle disability on his occupational functioning and daily activities. 

f. The examiner must also provide an opinion as to the etiology of any such left ankle disability, specifying whether the disability began in service or is related to his service-connected right ankle disability.  The examiner should note the Veteran's contentions of continuous symptoms since service. THE EXAMINER IS TO BE ADVISED THAT THE VETERAN IS COMPETENT TO REPORT LEFT ANKLE PAIN. In forming this opinion, the examiner's attention is called to the following matters of record:

i. September 1994 and October 1994 physical therapy reports which document a decreased range of motion in the Veteran's left ankle.;

ii. A June 2008 VA X-ray study which revealed a normal left ankle; 

iii. A November 2008 MRI study which revealed minimal bone marrow edema and very mild resolving deltoid ligament strain; and

iv. A March 2009 statement in which the Veteran reported he developed left ankle pain during service. 

3. The RO/AMC must then readjudicate the Veteran's left ankle disability claim. If the benefit sought on appeal remains denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


